Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 26, 2017

                                     No. 04-17-00139-CR

                                    Demond FRANKLIN,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR6149A
                         Honorable Melisa Skinner, Judge Presiding


                                       ORDER
           After this court granted two prior extensions, appellant’s brief was due October 20,
2017. Appellant filed his brief on October 23, 2017, and the next day, filed a motion to extend
time to file the brief. After review, we GRANT appellant’s motion for extension of time. The
State’s appellate brief is due in this court on or before November 22, 2017.


                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2017.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court